 


110 HR 2795 IH: To amend title 38, United States Code, to direct the Secretary of Veterans Affairs to set the rate of reimbursement under the beneficiary travel program of the Department of Veterans Affairs at $0.21 per mile.
U.S. House of Representatives
2007-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2795 
IN THE HOUSE OF REPRESENTATIVES 
 
June 20, 2007 
Mr. Pearce introduced the following bill; which was referred to the Committee on Veterans’ Affairs 
 
A BILL 
To amend title 38, United States Code, to direct the Secretary of Veterans Affairs to set the rate of reimbursement under the beneficiary travel program of the Department of Veterans Affairs at $0.21 per mile. 
 
 
1.Short titleThis Act may be cited as the Reasonable Rates for Veterans Act. 
2.Motor vehicle travel reimbursement rate under the Department of Veterans Affairs beneficiary travel program 
(a)RateSection 111(g) of title 38, United States Code, is amended by adding at the end the following new paragraph: 
 
(5)Notwithstanding subparagraphs (B) and (C) of paragraph (2) and any other provision of this section, the rate of reimbursement under this section for travel by a privately owned motor automobile shall be $0.21 per mile. . 
(b)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act. 
(c)Effective DateThe amendment made by subsection (a) shall apply with respect to travel after the date of the enactment of this Act. 
 
